Citation Nr: 0109301	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating, effective from December 28, 
1998.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on appeal 
-- and a claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's PTSD is manifested by no more than mild 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety, sleep impairment, and memory 
loss.


CONCLUSION OF LAW

The veteran's PTSD is 30 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA treatment record dated in December 1998 showed that the 
veteran reported having flashbacks and nightmares, and woke 
up yelling.  He reported losing his temper and becoming 
easily emotional .  He reported suffering from memories of 
Vietnam for a long time, which became worse during the 
holidays.  On examination the veteran was found to be not in 
distress and with a constricted affect.  He reported no 
hallucinations, no delusions, and a fair memory, and denied 
being suicidal or homicidal.  

A VA record dated in January 1999 shows that the veteran was 
seen for a social history, and reported that it was the first 
time he had seen a psychiatrist.  His wife was supportive of 
his decision to get help.  He reported being very active in 
the Catholic Church for twenty years.  He worked at Corpus 
Christi Army Depot for 28 years as a machinist and was due to 
retire in June.  He claimed he loved what he did, however his 
dream was to work the allotted time and then retire, and his 
goal was to enjoy life.  He tried for years to block memories 
of Vietnam, but with retirement approaching he could no 
longer do this.  He had guilt and images of people who he 
thought he killed in Vietnam.  He checked the doors and 
windows several times nightly, and because of this he slept 
poorly.  He had nightmares, especially after seeing a war 
movie or having talked about Vietnam or heard someone else 
talk about it.  He feared that someday he may "lose his mind 
because of the memories" and "do something [he] would be 
sorry for".  

In a February 1999 VA treatment record it was noted that the 
veteran reported having nightmares, flashbacks, and was quick 
to become angry and to cry.  He was anticipating retiring in 
the near future, and as the decision to retire drew near, so 
did his memories of Vietnam.  He had never talked with anyone 
about his experiences in Vietnam.  He reported that he never 
forgave himself for the people he killed, and carried with 
him an intense feeling of guilt.  It was noted that this was 
the first time the veteran was seen in a mental health 
facility.  The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 65 was assigned.  In a March 1999 
psychiatric note, it was noted that the veteran was having 
problems with recent and remote memory, including birthdays, 
names of parts at work, and when driving.  It was noted that 
his depression manifested recollections of his Navy 
experience, followed by sadness and occasional tearfulness.  
His Vietnam experiences were still alive in his memory, and 
he worried about his kids and somehow related that to his 
Vietnam experiences.  He noted a decreased libido.  His GAF 
score was 65.  On examination the veteran was found to be 
anxious, guarded, mildly dysphoric, in good contact with 
reality, and no psychotic experiences were discussed.  His 
remote memory was intact, his recent memory was okay.  His 
attention span was okay.  The diagnosis was dysthymic 
disorder, rule out PTSD.  

Treatment records dated from January to July 1999, from the 
Corpus Christi Vets Center, showed that the veteran received 
counseling for his PTSD.  In January 1999 he was first 
referred for PTSD symptoms, and he complained of nightmares, 
hyperalertness, depression, and anger, and that he tended to 
isolate himself.  In February 1999 he reported having 
intrusive thoughts about incidents in service when he knew he 
was responsible for the death of an enemy, and he felt guilty 
about his Vietnam service.  In March 1999 he reported having 
problems with his memory.  In April 1999 he reported having 
intrusive thoughts, and continued to have problems with 
memory and concentration.  In May1999 he reported having 
flashbacks, and in June 1999 he reported having problems with 
his memory and with anger control.  In July 1999 he reported 
having intrusive thoughts.  

On VA examination on August 27, 1999 the veteran reported 
that he worked at the Corpus Christi Army Depot as a 
machinist since June 1971, and that he was married for 31 
years and had three children.  He reported having continuous 
psychiatric symptoms.  He claimed that his work required 
concentration, and that when people at work start talking 
about Vietnam, he became distracted.  He lost 11 days from 
work in the past year secondary to PTSD, due to symptoms of 
depression and anxiety.  He reported having PTSD since 
returning from Vietnam, and claimed he has been dealing with 
the symptoms all these years, but did not know until recently 
that they were related to his stressors in Vietnam.  He 
indicated that his main stressor was shooting a Vietnamese 
woman who was pregnant and appeared to be holding a weapon, 
and he reported having nightmares and flashbacks regarding 
this stressor.  He reported that he was not able to walk into 
a mall, because on one occasion he saw a woman who was 
pregnant wearing a black dress, and it immediately triggered 
the incident from service, and he had to leave the mall and 
sit in his car for some time.  He reported shooting a "Cong" 
after his point man was killed.  He reported having 
nightmares approximately once a week and the theme of the 
nightmare was always the pregnant girl.  He reported that 
when he smelled something being burned, he could recall the 
smell of human beings being burned in Vietnam.  He avoided 
conversations related to the trauma, and felt that at times, 
when he does talk about it, he will "lose it" and felt like 
committing suicide.  He avoided war movies because they 
triggered memories of Vietnam.  

On VA examination in 1999 the veteran also reported that 
although he had a lot of friends, he did not go out very 
often and had difficulty getting close to others.  He claimed 
he was shy in social situations because he feared saying the 
wrong thing or if he was asked about Vietnam, he was afraid 
he would "lose it."  He reported difficulty in expressing 
loving feelings, and stated that his wife always reminded him 
to tell his children that he loves them.  He had difficulty 
concentrating at work and his mind continuously wandered when 
people talked about Vietnam.  He reported continuous feelings 
of anxiety, and that his anxious mood involved thoughts of 
hurting someone or wanting to look for people  that hurt 
others.  He had depressive symptoms that "come and go", and 
he reported that he was very emotional, angry, and irritable, 
and took his irritability out on his children and his 
grandchild.  He had continuous symptoms of hypervigilance, 
and checked doors and windows at night, fearing that someone 
will come into his home the way the "Cong" entered the 
perimeter.  He had restless sleep and was easily startled 
with noise.  He had auditory hallucinations that consisted of 
screaming from "the guys that got hurt in Vietnam", and 
also reported visual hallucinations that consist of seeing 
Vietnam visibly, but it was noted that it was unclear whether 
these are visual hallucinations, flashbacks or illusions.  

Furthermore, on VA examination in 1999, the veteran claimed 
that the stressors affected his personality, and that he did 
not talk very much, and was in social isolation because he 
was afraid he will say something he may regret.  He described 
himself as "grouchy" toward family members, and feared that 
something will happen to his family secondary to suffering 
the stressor in Vietnam.  He claimed that because of Vietnam 
he was not able to tolerate groups or gatherings with 
friends, however he was able to attend church once a week.  
It was noted that he had mild depression.  The VA examiner 
noted that none of the symptoms or signs described in the VA 
examination affected the veteran's social functioning.  It 
was noted that the veteran cried throughout the interview.  
He was found to be cooperative, had good eye contact, and his 
speech had normal rate and volume.  His immediate memory was 
intact, his short term memory was impaired, and his remote  
memory was intact.  His concentration was found to be intact 
and his thought processes were logical, coherent, and goal-
oriented, and there was no looseness of associations, no 
flight of ideas, no suicidal or homicidal ideations, 
delusions, illusions or phobias.  The diagnosis was PTSD and 
the GAF score was 80.  The VA examiner noted that the veteran 
appeared to have no more than slight impairment in social and 
occupational functioning, and if symptoms were present they 
were transient and expectable reactions to psychosocial 
stressors.  It was also noted that the veteran appeared to be 
functioning well since leaving Vietnam and appeared to have a 
very stable occupational and social life.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Recently, the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereinafter 
"the Court") noted a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice know as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO, when the current 10 percent 
evaluation was assigned.  Under Diagnostic Code 9411, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Additionally, under Diagnostic Code 9411, a 70 percent rating 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Initially, it is noted that the assessment by the examiner in 
1999 suggested that the veteran's PTSD was of a fairly mild 
nature with a GAF score of 80.  However, 38 C.F.R. § 4.126 
requires that evaluations be based on all the evidence of 
record and not just the examiner's assessment.  When this is 
done, the Board finds that the veteran's PTSD is manifested 
by various symptoms, including flashbacks, nightmares, 
intrusive thoughts, hypervigilance and having a startle 
reflex related to his experiences in Vietnam, as well as 
depression, anxiety, sleep impairment, and memory loss.  The 
veteran also complains of losing his temper easily and being 
very emotional.  The record reflects that his PTSD causes 
some occupational impairment, in that the veteran has 
reported missing days of work due to depression and anxiety, 
has trouble concentrating at work, and has had trouble 
remembering parts in his job as a machinist.  There is also 
some social impairment, in that the veteran has problems with 
his temper, does not go out very often with friends, and has 
difficulty getting close to others.  Thus, these findings 
support the assignment of a 30 percent rating which requires 
findings of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily.  

A higher rating of 50 percent rating would require a showing 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board notes that although the 
veteran has had impairment of memory and disturbances of 
mood, none of the other criteria for a 50 percent rating have 
been met.  On examination there have been no findings of 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech, the veteran has not reported having any 
panic attacks, there is no evidence that he has difficulty in 
understanding complex commands, and there is no evidence of 
impaired judgment or abstract thinking.  And although the 
veteran reported having problems with his temper and his 
emotions, he has reported having a lot of friends, receives 
support from his wife, is involved in the church, and he has 
reported no problems with his work relationships.  Thus, the 
Board concludes that the veteran's impairment from his PTSD 
more nearly approximates the criteria required for a 30 
percent rating.  38 C.F.R. § 4.7.  According, a 30 percent 
rating is warranted for the veteran's PTSD.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD, as 
dictated in Fenderson, and finds that at no time since 
December 28, 1998, his first date of treatment for PTSD, has 
the service-connected disability been more than 30 percent 
disabling.


ORDER

A 30 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

